DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1-11 have been canceled.
	Claims 12-29 are rejected.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021, has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 23, 25, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 17 recites the limitation "said first and second structural layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said first and second additional layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the main structure layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the first and second structural layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the first and second additional layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-29 are rejected under 35 U.S.C. 103 as being unpatentable over Schwender et al. (DE102004061078A1) {hereinafter Schwender] in view of Galifi et al. (US 2010/0084334) [hereinafter Galifi] and Stevenson (US 2009/0260420).
With respect to claim 12, Schwender discloses a filter element, as shown in Fig. 1, having: first and second end caps 26 (see paragraph 0017 of English machine translation, filter mat ends are each accommodated in an end cap); a pleated filter mat 10 extending along a longitudinal axis and having a main structural layer 22 with first and second main axial ends attached to said first and second end caps 26, respectively, as shown in Fig. 1, said main structural layer 22 having a main lateral surface area extending axially and continuously between said first and second main axial ends and having filtering properties, as shown in Fig. 1; and first and second additional structural layers 30 (see paragraph 0019 of English machine translation, a layer 30 may be arrange at various points on the main filter 22), having first and second surface areas, respectively, and having first and second inner and outer axial ends, respectively, said first and second surface areas each being smaller than said main lateral surface area 22, as shown in Fig. 2, said first and second inner axial ends facing one another, being spaced axially from said first and second end caps 26 along said longitudinal axis, as shown in Fig. 1, and being spaced at an axial distance along said longitudinal axis from one another (see paragraph 0019 of English machine translation, a layer 30 may be arrange at various points on the main filter 22), each said first and second outer axial ends and each of said first and second main axial ends being connected directly into and to said first and second end caps 26, as shown in Fig. 1, respectively, said first and 
Schwender lacks the end caps being of plastic material suitable for welding; the first and second additional structural layers being of a prepreg material hardening during a folding process or by application of heat after folding thereof; the first and second inner axial ends of the first and second additional structural layers being spaced beyond said first and second end caps along said longitudinal axis; and each said first and second outer axial ends and each of said first and second main axial ends being welded directly into and to said first and second end caps by melting thereof upon heating said first and second end caps.
	With respect to the end caps being of plastic material suitable for welding; and each said first and second outer axial ends and each of said first and second main axial ends being welded directly into and to said first and second end caps by melting thereof upon heating said first and second end caps: Galifi discloses a filter element 1, as shown in Fig. 1 having: first and second end caps 9, 13, as shown in Fig. 1, being of plastic material (see paragraph 0010) suitable for welding (see paragraph 0004).  Galifi teaches each first and second outer axial ends of the first and second additional structural layers 27 and each of said first and second main axial ends of main structural layer 3 being welded directly into and to said first and second end caps 9, 13, respectively, by melting thereof upon heating said first and second end caps 9, 13 (see paragraphs 0004, 0005 and 0022-0023).  Galifi teaches that the connection between the end cap and the filter medium is produced efficiently by means of laser transmission welding (see paragraph 0004).  It would have been obvious to one of ordinary skill in the 
With respect to the first and second additional structural layers being of a prepreg material: Stevenson discloses a chromatography column 10, as shown in Fig. 1, having a tubular wall structure 13 having an outer layer 21 and an inner layer 22, as shown in Fig. 2, and flanges 16, 17, as shown in Fig. 1.  The outer layer 21 comprises a fiber-reinforced layer (see paragraph 0014).  The fiber-reinforced layer may comprise prepregs containing a woven fabric or unidirectional array of fibers (e.g., carbon or graphite fibers or tow) within an epoxy resin matrix (see paragraph 0034).  The epoxy resin may be a curable, B-staged epoxy resin, which may be further cured by applying additional heat and/or pressure (see paragraph 0034).  The prepreg may be wrapped around a preformed inner layer structure, and subsequently cured to a thermoset condition (see paragraph 0034).  Stevenson further teaches a chromatography column 40, as shown in Fig. 4, having a first sleeve 41 and a fiber-reinforced tape or prepreg 45 wound onto outer sleeve surface 43 to form a fiber-reinforced resin layer 42 having a desired layer thickness so as to provide a desired degree of structural strength to the chromatography column 40 (see paragraph 0075).  The first sleeve 41 may have flange portions, such as flanges 16, 17, as shown in Fig. 1, (see paragraph 0077).  Flanges may be an integral part of an end cap or other component that is separate from the 
With respect to the limitation “hardening during a folding process or by application of heat after folding”: This limitation is considered to be a product-by-process limitation since it is drawn to a product, i.e., a filter element, but it includes a process steps of making the product, i.e., “hardening during a folding process or by application of heat after folding”.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, 
With respect to the first and second inner axial ends of the first and second additional structural layers being spaced beyond said first and second end caps along said longitudinal axis: Schwender teaches a filter mat 10 having a main filter layer 22 (main structural layer) and a second structural layer 30 (first additional structural layer), as shown in Fig. 2.  Schwender teaches that a corresponding layer 30 (second additional structural layer) may be arranged at various points on the main structural layer 22 (see paragraph 0019 of English machine translation).  Schwender further teaches that the length of the first and second additional structural layers can be specified as a function of the desired filter properties (see paragraph 0019 of English machine translation).  It would have been obvious to one of ordinary skill in the art to provide the first and second additional structural layers disclosed by Schwender spaced beyond the first and second end caps, as claimed by applicant, in order to achieve a desired filtration, since Schwender teaches that the length of the first and second additional structural layers can be modified as a function of desired filter properties (see paragraph 0019 of English Machine translation).  Furthermore, the specific length claimed by applicant, i.e., beyond the first and second end caps, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of 

	With respect to claims 13 and 23, Schwender discloses wherein a stabilizing layer 16, 18, 20, 24, is attached to said main structural layer 22 and has opposite first and second stabilizer axial ends spaced at an axial distance along said longitudinal axis from said first and second inner axial ends, respectively, as shown in Fig. 1.

With respect to claims 14 and 24, Galifi discloses wherein first and second additional structural layers 27 are without filtering properties since they are supporting the filter medium 3 (see paragraph 0021).  It would have been obvious to one of ordinary skill to provide the first and second additional structural layers disclosed by Schwender without filtering properties, as taught by Galifi, in order to support the main structural layer and since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claims 15 and 25, Schwender discloses wherein said first and second additional structural layers 30 and said stabilizing layer 16, 18, 24, are without filtering properties (see paragraphs 0014-0015 of English machine translation).



	With respect to claims 17 and 27, Schwender discloses wherein each of said main structural layer 22 and of said first and second additional structural layers 30, 34, are made of multiple layers, as shown in Figs. 1 and 3 (see paragraph 0019 of English machine translation).

	With respect to claims 18 and 28, Schwender discloses wherein said first and second additional structural layers 30 are folded onto outer or inner surfaces of said main structural layer 22, as shown in Fig. 2.

	With respect to claims 19 and 29, Schwender discloses wherein said first and second additional structural layers 30 are folded onto upstream or downstream sides of said main structural layer 22, as shown in Fig. 2.

	With respect to claim 20, Schwender discloses wherein said additional structural layers 30 have variable lengths (see paragraphs 0018-0019 pf English machine translation).

With respect to claim 21, Schwender discloses a filter element, as shown in Fig. 1, having including the steps of: providing a main structural layer 22 extending along a 
	Schwender lacks providing first and second additional structural layers being of a prepreg material hardening during a folding process or by application of heat after folding thereof; and welding each of the first and second main axial ends and each of the first and second outer axial ends directly into and to first and second end caps being of plastic material suitable for welding, respectively, upon melting thereof upon heating, 
With respect to the first and second additional structural layers being of a prepreg material hardening during a folding process or by application of heat after folding thereof: Stevenson discloses a chromatography column 10, as shown in Fig. 1, having a tubular wall structure 13 having an outer layer 21 and an inner layer 22, as shown in Fig. 2, and flanges 16, 17, as shown in Fig. 1.  The outer layer 21 comprises a fiber-reinforced layer (see paragraph 0014).  The fiber-reinforced layer may comprise prepregs containing a woven fabric or unidirectional array of fibers (e.g., carbon or graphite fibers or tow) within an epoxy resin matrix (see paragraph 0034).  The epoxy resin may be a curable, B-staged epoxy resin, which may be further cured by applying additional heat and/or pressure (see paragraph 0034).  The prepreg may be wrapped around a preformed inner layer structure, and subsequently cured to a thermoset condition (see paragraph 0034).  Stevenson further teaches a chromatography column 40, as shown in Fig. 4, having a first sleeve 41 and a fiber-reinforced tape or prepreg 45 wound onto outer sleeve surface 43 to form a fiber-reinforced resin layer 42 having a desired layer thickness so as to provide a desired degree of structural strength to the chromatography column 40 (see paragraph 0075).  The first sleeve 41 may have flange portions, such as flanges 16, 17, as shown in Fig. 1, (see paragraph 0077).  Flanges may be an integral part of an end cap or other component that is separate from the tubular wall structure 13, and connectable to the tubular wall structure 13 (see paragraph 0050).  The end cap or other component may be joined to the tubular wall structure 13 via mechanical fasteners such as corresponding sets of threads on an 
	With respect to welding each of the first and second main axial ends and each of the first and second outer axial ends directly into and to first and second end caps being of plastic material suitable for welding, respectively, upon melting thereof upon heating: Galifi discloses a filter element 1, as shown in Fig. 1 having: first and second end caps 9, 13, as shown in Fig. 1, being of plastic material (see paragraph 0010) suitable for welding (see paragraph 0004).  Galifi teaches each first and second outer axial ends of the first and second additional structural layers 27 and each of said first and second main axial ends of main structural layer 3 being welded directly into and to said first and second end caps 9, 13, respectively, by melting thereof upon heating said first and second end caps 9, 13 (see paragraphs 0004, 0005 and 0022-0023).  Galifi teaches that the connection between the end cap and the filter medium is produced efficiently by 
With respect to the first and second inner axial ends being spaced from and beyond the first and second end caps along the longitudinal axis: Schwender teaches a filter mat 10 having a main filter layer 22 (main structural layer) and a second structural layer 30 (first additional structural layer), as shown in Fig. 2.  Schwender teaches that a corresponding layer 30 (second additional structural layer) may be arranged at various points on the main structural layer 22 (see paragraph 0019 of English machine translation).  Schwender further teaches that the length of the first and second additional structural layers can be specified as a function of the desired filter properties (see paragraph 0019 of English machine translation).  It would have been obvious to one of ordinary skill in the art to provide the first and second additional structural layers disclosed by Schwender spaced beyond the first and second end caps, as claimed by applicant, in order to achieve a desired filtration, since Schwender teaches that the length of the first and second additional structural layers can be modified as a function of desired filter properties (see paragraph 0019 of English Machine translation).  Furthermore, the specific length claimed by applicant, i.e., beyond the first and second end caps, is considered to be nothing more than a choice of engineering skill, choice or design that a 

	With respect to claim 22, Schwender discloses wherein the main structural layer 22 is multi-layered (see paragraph 0019 of English machine translation).


Response to Arguments
Applicant’s arguments with respect to claim(s) 12-29 have been considered but are moot because of new grounds of rejection.
	In response to applicant’s argument that the end edges 27 of Galifi, corresponding to the claimed additional structural layers, are completely within the end caps 9, 13, of Galifi and do not have inner axial ends spaced along the longitudinal axis from and beyond the end caps, as recited in amended claims 12 and 21: Schwender teaches additional structural layers 30 and suggests that their length can be specified as a function of the desired filter properties (see paragraph 0019 of English machine translation) and therefore, it would be obvious to one of ordinary skill to provide the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778